       Case 1:18-cv-09420 Document 1 Filed 10/15/18 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DANA RUTH LIXENBERG, an                 Case No.:
Individual,                                 COMPLAINT FOR:
Plaintiff,                                   1. COPYRIGHT INFRINGEMENT
                                             2. VICARIOUS AND/OR
v.                                              CONTRIBUTORY COPYRIGHT
                                                INFRINGEMENT
HIGHSNOBIETY, INC., a New York               3. VIOLATION OF THE DMCA:
corporation; and DOES 1-10,                     17 U.S. Code § 1202
                                               JURY TRIAL DEMANDED
Defendants.




                                    1
                                COMPLAINT
       Case 1:18-cv-09420 Document 1 Filed 10/15/18 Page 2 of 10




      Plaintiff, by and through her undersigned attorneys, hereby prays to this
honorable Court for relief based on the following:
                         JURISDICTION AND VENUE
      1.       This action arises under the Copyright Act of 1976, Title 17
U.S.C., § 101 et seq.
      2.       This Court has federal question jurisdiction under 28 U.S.C. §
1331 and 1338 (a) and (b).
      3.       Venue in this judicial district is proper under 28 U.S.C. § 1391(c)
and 1400(a) in that this is the judicial district in which a substantial part of the
acts and omissions giving rise to the claims occurred.
                                     PARTIES
      4.       LIXENBERG is an individual currently residing in the
Netherlands.
      5.       Plaintiff is informed and believes and thereon alleges that
Defendant HIGHSNOBIETY, INC. is a New York corporation with its
principal place of business located at 26 Broadway, Suite 1104, New York,
New York, 10004, and is doing business in and with the State of New York.
      6.       Defendants DOES 1 through 10, inclusive, are other parties not
yet identified who have infringed Plaintiff’s copyrights, have contributed to
the infringement of Plaintiff’s copyrights, or have engaged in one or more of
the wrongful practices alleged herein. The true names, whether corporate,
individual or otherwise, of Defendants 1 through 10, inclusive, are presently
unknown to Plaintiff, who therefore sues said Defendants by such fictitious
names, and will seek leave to amend this Complaint to show their true names
and capacities when same have been ascertained.
      7.       Plaintiff is informed and believes and thereon alleges that at all
times relevant hereto each of the Defendants was the agent, affiliate, officer,

                                          2
                                     COMPLAINT
         Case 1:18-cv-09420 Document 1 Filed 10/15/18 Page 3 of 10




director, manager, principal, alter-ego, and/or employee of the remaining
Defendants and was at all times acting within the scope of such agency,
affiliation, alter-ego relationship and/or employment; and actively participated
in or subsequently ratified and adopted, or both, each and all of the acts or
conduct alleged, with full knowledge of all the facts and circumstances,
including, but not limited to, full knowledge of each and every violation of
Plaintiff’s rights and the damages to Plaintiff proximately caused thereby.
             INTRODUCTION AND STATEMENT OF FACTS
      8.      Plaintiff Dana Ruth Lixenberg (“LIXENBERG”) brings this
claim to seek redress for the unauthorized and unlawful publishing and
exploitation of her original photography by Defendants.
      9.      LIXENBERG is well-renowned for, amongst other things,
creating compelling and resonant portraiture and imagery. Her celebrated
portfolio includes a photograph depicting the late recording artist Tupac
Shakur. A photograph from that series, as set forth below as the Subject
Photograph on the left side column of the below illustrative chart and
referenced hereinafter as the “Subject Photograph,” has been misappropriated
and published without permission (or payment of a licensing fee) by the for-
profit website HIGHSNOBIETY. Defendants misappropriated, distributed,
and published the Subject Photograph on its website and associated platforms,
and did so without seeking authorization from, or even notifying,
LIXENBERG. This is copyright infringement.
      10.     HIGHSNOBIETY is a website that derive revenues in large part
from advertising. On or about December 21, 2015, HIGHSNOBIETY
published the Subject Photograph without LIXENBERG’s position and
without her consent (“Subject Post”). An image of the Subject Post is set forth
below.

                                        3
                                    COMPLAINT
       Case 1:18-cv-09420 Document 1 Filed 10/15/18 Page 4 of 10




      11.    LIXENBERG created the Subject Photograph and owns all rights
in said photograph and has submitted said photograph to the U.S. Copyright
Office for registration, complying with all formalities in doing so.
      12.    Plaintiff is informed and believes and thereon alleges that
Defendants accessed the Subject Photograph via an online search-and-copy
campaign and then published and exploited it without the authorization of
Plaintiff. A true and correct comparison of Plaintiff’s Subject Photograph and
Defendant’s unlawful exploitation are set forth below.

      SUBJECT PHOTOGRAPH:               ACCUSED IMAGE AS PUBLISHED BY
                                               HIGHSNOBIETY:




      13.    A comparison of the Subject Photograph with the Accused Image
reveals that the elements, composition, colors, arrangement, subject, lighting,




                                        4
                                   COMPLAINT
       Case 1:18-cv-09420 Document 1 Filed 10/15/18 Page 5 of 10




angle, and overall appearance of the images are identical or at least
substantially similar.
      14.     Plaintiff at no point authorized Defendants, or any of them, to use
the Subject Photograph as complained of herein
      15.     LIXENBERG issued a cease and desist demand to
HIGHSNOBIETY, and HIGHSNOBIETY, requesting the HIGHSNOBIETY
reveal the source where it obtained the Subject Photograph. HIGSNOBIETY
refused to do so.


                         FIRST CLAIM FOR RELIEF
            (For Copyright Infringement – Against all Defendants, and Each)
      16.      Plaintiff repeats, re-alleges, and incorporates herein by reference
as though fully set forth, the allegations contained in the preceding paragraphs
of this Complaint.
      17.     Plaintiff is informed and believes and thereon alleges that
Defendants, and each of them, infringed Plaintiff’s copyrights by creating an
infringing and/or derivative work from the Subject Photographs and by
publishing the work which infringes the Subject Photographs to the public,
including without limitation, on and through its website(s).
      18.     Plaintiff is informed and believes and thereon alleges that
Defendants, and each of them, infringed Plaintiff’s rights by copying the
Subject Photograph without Plaintiff’s authorization or consent, creating an
unlawful derivative work from the Subject Photograph, and removing any
attribution to Plaintiff from the Subject Photograph.
      19.      Plaintiff is informed and believes and thereon alleges that
Defendants, and each of them, had access to the Subject Photographs,
including, without limitation, through viewing the Subject Photographs on

                                         5
                                    COMPLAINT
       Case 1:18-cv-09420 Document 1 Filed 10/15/18 Page 6 of 10




Plaintiff’s website, publications, profiles, exhibitions and/or through other
authorized channels, over the internet, including without limitation as
accessed via a search engine, or through a third party source.
       20.    Plaintiff is further informed and believes and thereon alleges that
certain Defendants have an ongoing business relationship with one or more of
the other Defendants, and that those defendants transacted in order to traffic in
the Accused Image.
       21.    Due to Defendants’, and each of their, acts of infringement,
Plaintiff has suffered general and special damages in an amount to be
established at trial.
       22.    Due to Defendants’ acts of copyright infringement as alleged
herein, Defendants, and each of them, have obtained direct and indirect profits
they would not otherwise have realized but for their infringement of Plaintiff’s
rights in the Subject Photograph. As such, Plaintiff is entitled to disgorgement
of Defendants’ profits directly and indirectly attributable to Defendants’
infringement of his rights in the Subject Photograph in an amount to be
established at trial.
      23.Plaintiff is informed and believes and thereon alleges that
Defendants, and each of them, have committed acts of copyright infringement,
as alleged above, which were willful, intentional and malicious, which further
subjects Defendants, and each of them, to liability for statutory damages under
Section 504(c)(2) of the Copyright Act in the sum of up to one hundred fifty
thousand dollars ($150,000.00) per infringement. Within the time permitted
by law, Plaintiff will make her election between actual damages and statutory
damages.




                                        6
                                    COMPLAINT
       Case 1:18-cv-09420 Document 1 Filed 10/15/18 Page 7 of 10




                      SECOND CLAIM FOR RELIEF
  (For Vicarious and/or Contributory Copyright Infringement – Against all
                             Defendants, and Each)
      24.    Plaintiff repeats, re-alleges, and incorporates herein by reference
as though fully set forth, the allegations contained in the preceding paragraphs
of this Complaint.
      25.    Plaintiff is informed and believes and thereon alleges that
Defendants knowingly induced, participated in, aided and abetted in and
profited from the illegal reproduction and distribution of the Subject
Photographs as alleged hereinabove.
      26.    Plaintiff is informed and believes and thereon alleges that
Defendants, knowingly induced, participated in, aided and abetted in and
profited from the illegal reproduction publication, and distribution of the
Subject Photograph as alleged hereinabove.
      27.    Plaintiff is informed and believes and thereon alleges that
Defendants, and each of them, are vicariously liable for the infringement
alleged herein because they had the right and ability to supervise the
infringing conduct and because they had a direct financial interest in the
infringing conduct. Specifically, each Defendant had the ability to oversee the
development, publication, and distribution of the infringing imagery at issue.
And, Defendants, and each of them, realized profits through their respective
obtainment, distribution, and publication of the Accused Image.
      28.    By reason of the Defendants’, and each of their, acts of
contributory and vicarious infringement as alleged above, Plaintiff has
suffered and will continue to suffer substantial damages to his business in an
amount to be established at trial, as well as additional general and special
damages in an amount to be established at trial.

                                        7
                                   COMPLAINT
       Case 1:18-cv-09420 Document 1 Filed 10/15/18 Page 8 of 10




       29.    Due to Defendants’ acts of copyright infringement as alleged
herein, Defendants, and each of them, have obtained direct and indirect profits
they would not otherwise have realized but for their infringement of Plaintiff’s
rights in the Subject Photograph. As such, Plaintiff is entitled to disgorgement
of Defendants’ profits directly and indirectly attributable to Defendants’
infringement of his rights in the Subject Photograph, in an amount to be
established at trial.
      30.Plaintiff is informed and believes and thereon alleges that
Defendants, and each of them, have committed acts of copyright infringement,
as alleged above, which were willful, intentional and malicious, which further
subjects Defendants, and each of them, to liability for statutory damages under
Section 504(c)(2) of the Copyright Act in the sum of up to one hundred fifty
thousand dollars ($150,000.00) per infringement, in addition to claims for
costs and attorneys’ fees. Within the time permitted by law, Plaintiff will
make her election between actual damages and statutory damages.
                        THIRD CLAIM FOR RELIEF
(For Violation of the DMCA: 17 U.S. Code § 1202 – Against all Defendants,
                                   and Each)
      31. Plaintiff repeats, re-alleges, and incorporates herein by reference as
though fully set forth, the allegations contained in the preceding paragraphs of
this Complaint.
      32. Defendants, and each of them, violated section 1202 of the
Copyright Act by removing from the Subject Photograph any attribution or
copyright management information that identifies Plaintiff as its author.
      33. Defendants, and each of them, violated section 1202 of the
Copyright Act by displaying, publishing, and distributing the Subject
Photograph with attribution and copyright management information that

                                        8
                                    COMPLAINT
       Case 1:18-cv-09420 Document 1 Filed 10/15/18 Page 9 of 10




identifies Defendant, and its agents and employees, as the author of the
Subject Photograph. Specifically and without limitation, Defendant published
the Subject Photograph beneath its own name and logo as part of an article
that was attributed to one of Defendant’s writers.
     34. The above violation, which was willful, subjects Defendants, and
each of them, to entry of judgment reflecting Plaintiff’s actual damages and
any additional profits of the violator, statutory damages, and attorneys’ fees
under 17 USC § 1203.
                           PRAYER FOR RELIEF
      Wherefore, Plaintiff prays for judgment as follow against all
Defendants and with respect to each claim for relief:

      a. That Defendants, their affiliates, agents, and employees be enjoined
         from infringing Plaintiff’s copyright in and to the Subject
         Photograph.
      b. That Plaintiff be awarded all profits of Defendants, and each, plus all
         losses of Plaintiff, plus any other monetary advantage gained by the
         Defendants through their infringement, the exact sum to be proven at
         the time of trial, or, if elected before final judgment, statutory
         damages to the extent they are available under the Copyright Act, 17
         U.S.C. § 505, 1203.
      c. That Plaintiff be awarded its costs and attorneys’ fees to the extent
         they are available under the Copyright Act U.S.C. § 505, 1203;
      d. That a trust be entered over the Accused Image, and all profits
         realized through the infringement;
      e. That Plaintiff be awarded pre-judgment interest as allowed by law;
      f. That Plaintiff be awarded the costs of this action; and


                                        9
                                   COMPLAINT
Case 1:18-cv-09420 Document 1 Filed 10/15/18 Page 10 of 10
